DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Trang GB2460301 discloses an alarm management module(figs. 2, 3 and page 6:lines 1-6) for a wastewater pumping station (page 1, lines 1-10) with at least one pump arranged for pumping wastewater out of a wastewater pit, wherein the alarm management module is configured to process at least one level variable(page 3, lines 14-18) indicative of a filling level of the wastewater pit  and at least one capacity variable (page 4, lines 5-12) indicative of a pumping capacity of the wastewater pumping station, and wherein the alarm management module is configured to trigger an intervention alarm(page 10 lines 10-22; Pg10:24-Pg11:17). Trang further discloses at least one level variable is at or above a predetermined alarm level threshold (high point 28 of pg10:10-12), at least one level variable is increasing (pg.10:12-17) and the at least one capacity variable is below a capacity threshold (pg.10:21-22).
However neither Trang nor any other prior art discloses, teaches or suggests   the combination of elements as arranged in claim 1 to include ‘trigger an intervention alarm only if all of the following conditions are met: the at least one level variable is at or above a predetermined alarm level threshold, the at least one level variable is increasing, and the at least one capacity variable is below a capacity threshold’. 
Claim 1 and associated dependent are allowed.
Independent claim 12 recites analogous limitations to claim 1, thus similarly allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685